DETAILED ACTION
In view of the Appeal Brief filed on August 27, 2020 PROSECUTION IS HEREBY REOPENED. New Grounds of Rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/STEPHEN S HONG/           Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                             

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 12 currently recites, inter alia, “+ev”, and “-ev”.  There are many variations for what these symbols mean and/or represent.
Claim 12 will not be further examined, and its scope determined, until such time as a correction or amendment is made.
Further description, and or amendment of the claimed invention is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. The invention found in the instant application appears to have been made publically available by the Publication of U.S. Patent Application Publication 2015/0268803 A1, on September 24, 2015, to Patton et al. (hereinafter Patton).  Patton, filed on March 23, 2015, also claims the .
	With regard to claim 1, Patton discloses:
1.    	(Previously Presented) A dental laser system comprising:
at least one electromagnetic energy source (see, Fig. 1, and detailed description, including, In some embodiments, the status icon 125b can be updated with a warning dialog if the dental laser station and/or the docking station 20 are unplugged. Further, in some embodiments, the status icon 125c can be updated with a warning dialog if the breaker is not on; is interpreted to mean that an “operational” system “is typically” connected or plugged into an outlet providing electrical current, para. 0054);
at least one controller coupled to the at least one electromagnetic energy source, the controller coupled to a graphical user interface configured to enable a user to provide input to the controller to control at least one operating parameter of the at least one electromagnetic energy source (see, Fig. 2, and detailed description, including, in embodiments, the user interface 110 can include a video display 130 and associated video controls 135 that can be displayed during a first-time start up and/or when a new software update has occurred. In some embodiments, the video display 130 can reset after first start up, which can be controlled by leaving unchecked a choice indicator defining whether a video should be shown at start up or not (displayed in the user interface 110). Using the video controls 135, a user can view a system tutorial video, and then proceed to enter a product license registration after a prompt on the display 100, para. 0055); and

wherein the at least one controller configured and arranged to enable a user to control a plurality of parameters of the dental laser system with a single action or input to the graphical user interface (see, Fig. 31, and Fig. 32, and detailed description, including, Fig. 32, illustrates a display 100 with a user interface 110 for controlling a dental laser station 10 displaying a control wheel 150 configured to enable a user to select at least one procedure in accordance with some embodiments of the invention, para. 0068);
wherein the single action or input from the user involves the interaction with a graphical portion of the controller (see, as above, Fig. 32, illustrates a display 100 with a user interface 110 for controlling a dental laser station 10 displaying a control wheel 150 configured to enable a user to select at least one procedure in accordance with some embodiments of the invention, para. 0068);
wherein the interaction controls more than one operational parameter of the dental laser system without a requirement for the user to provide an additional interaction with any other adjacent graphical portion of the graphical user interface (see, Fig. 37, Fig. 38, and detailed description, including, the control wheel 150 can show a parameter display 350 indicating one or more parameters of the dental laser station 10. In some embodiments, one or more of the parameters can be modified using a slider bar 375 displayed in the user interface 110. Moreover, the status of the dental laser can be displayed as an indicator within the user interface 110, for example showing dental laser "ready", "firing", or in "standby" mode, para. 0070); and
at least one graphic indicative of at least one of a mode, an operational status, and an operational parameter of the dental laser system, wherein the at least one graphic is displayed, updated, or animated by the at least one controller (see, as above, Fig. 37, and Fig. 38, the operational status goes from “ready” in Fig. 37, to “firing” in Fig. 38, and para. 0070); and
wherein the controller comprises a single control as the only control displayed on the graphical user interface (see, Fig. 37, and Fig. 38, and detailed description, including, in some embodiments, one or more of the parameters can be modified using a slider bar 375 displayed in the user interface 110, para. 0070); and
wherein interaction of the single control by a user results in the controller updating the operating parameters display of at least one of laser pulse peak power, laser pulse repetition rate, laser pulse duration, laser average output power, while simultaneously updating at least one of air delivery and water delivery (see, Fig. 60, and detailed description, including, user interface 110 can include a control display 500 configured to monitor various parameters of the dental laser station 10. In some embodiments, one or more slider bars 505 can be displayed to enable the user to change one or more of the parameters displayed in the control display 500, para. 0075, some parameters: for example, watts/energy, hertz/pulse per second, air output, and water output).


2.    	(Original) The system of claim 1, wherein the at least one graphic includes at least one icon, textural display, or graphical update that is displayed, updated, or animated by the at least one controller based at least in part on the user’s interaction with the graphical portion of the controller, (see, Fig. 60, and detailed description, including, in some embodiments, one or more slider bars 505 can be displayed to enable the user to change one or more of the parameters displayed in the control display 500, para. 0075).

	With regard to claim 3, Patton discloses:
3.    	(Original) The system of claim 1, wherein the controller comprises a slider (see, as above, with claim 2, In some embodiments, one or more slider bars 505 can be displayed to enable the user to change one or more of the parameters displayed in the control display 500, para. 0075).

	With regard to claim 4, Patton discloses:
4.    	(Original) The system of claim 3, wherein the slider comprises at least one of a laser energy control slider, a laser pulse width slider, at least one fluid delivery control slider, an aiming slider, and an illumination slider, (see as above, claim 1, and one or more slider bars 505 can be displayed to enable the user to change one or more of the parameters displayed in the control display 500, para. 0075, some parameters: for example, watts/energy, hertz/pulse per second, air output, and water output).


5.    	(Original) The system of claim 3, wherein the controller comprises a single slider as the only slider displayed on the graphical user interface (see, Fig. 62, and detailed description, including, slider labelled 375, the user interface 110 can also include at least one control slider 117 that can be configured to control at least one parameter of the dental laser station 10. Including any parameters displayed in the central display 155, para. 0076).

	With regard to claim 6, Patton discloses:
6.    	(Original) The system of claim 3, wherein the controller comprises a single slider displayed to the user with at least one other slider displayed elsewhere in the graphical user interface (see, Fig. 61 and Fig. 62, with the linkage for “push” up, or down, as illustrated on the lower edge of Fig. 61, and the upper edge of Fig. 62.  Fig. 62 illustrates a “single slider”, and the linkages are interpreted to incorporate “displayed elsewhere” for the portion of GUI 100, for example, illustrated on Fig. 61, and for example, described within para. 0075).

	With regard to claim 7, Patton discloses:
7.    	(Original) The system of claim 6, wherein the controller is configured to move the at least one other slider based at least in part on the user’s interaction with the graphical portion of the controller (see, Fig. 61, and detailed description, including, user interfaces 110 for controlling a dental laser station 10 including control parameter selection tools in accordance with some embodiments of the invention. For example, user interface 110 one or more slider bars 505 can be displayed to enable the user to change one or more of the parameters displayed in the control display 500, para. 0075).

	With regard to claim 8, Patton discloses:
8.    	(Original) The system of claim 7, wherein the controller is configured to move at least a graphical portion of the at least one other slider at the same rate as the controller moves at least a graphical portion of the controller based at least in part on the user’s interaction (see, Fig. 61, and detailed description, including, a control display 500 configured to monitor various parameters of the dental laser station 10.  Also, one or more slider bars 505 can be displayed to enable the user to change one or more of the parameters displayed in the control display 500, is interpreted as the monitored parameters are keeping pace with the user’s ability to change the parameters by using the slider, para. 0075, or by comparison, the slider compares to the Knob metaphor discussed in para. 0051).
	
	With regard to claim 10, Patton discloses:
10.    	(Original) The system of claim 3, wherein the slider is positioned on a slide bar, the slider being moveable on the slide bar based on user input (see, Fig. 60, and detailed description, including, in some embodiments, one or more slider bars 505 can be displayed to enable the user to change one or more of the parameters displayed in the control display 500, para. 0075).

	With regard to claim 11, Patton discloses:
11.    	(Original) The system of claim 10, wherein the user input includes dragging the slider on the slide bar (see, Detailed description, including, the Summary, the graphical user interface further includes a slide bar for providing input to the controller, the “slide” is interpreted as a drag or the act of dragging by the user, para. 0006).

	See 35 USC 112 Section
12.    	(Original) The system of claim 10, wherein the user input includes actuating a “+ve” or “-ve” end of the slide bar.

	With regard to claim 13, Patton discloses:
13.    	(Previously Presented) The system of claim 1, wherein the graphical content includes a circular central display at least partially encircled by a rendered circular outer display (see, Fig. 7, for example, and detailed description, including, illustrates a display 100 with a user interface 110 for controlling a dental laser station 10 displaying a control wheel 150 illustrating an example where a user selection of a "learning center" segment 200 can cause the control wheel 150 to update to banner content 225 related to "learning center", that are arranged to render a circular outer display, para. 0060).

	With regard to claim 14, Patton discloses:
14.    	(Previously Presented) The system of claim 3, wherein the outer display comprises a circular control wheel including a plurality of segments selectable by a 

	With regard to claim 15, Patton discloses:
15.    	(Original) The system of claim 14, wherein the circular control wheel includes a display of treatment categories, treatment procedures or laser control options on at least some of the plurality of segments (see, Fig. 29, and detailed description, including, illustrate example display 100 with a user interface 110 for controlling a dental laser station 10 displaying a control wheel configured to enable a user to select at least on category in accordance with some embodiments of the invention, for example, perio, endo restorative, etc., para. 0067).

	With regard to claim 16, Patton discloses:
16.    	(Original) The system of claim 14, wherein upon selection of a segment, the controller is configured and arranged to render the segment with a distinguishing graphical look based on the touch of the user (see, Fig. 36, for example, and detailed description, including, the control wheel 150 can highlight selected step 1 (shown as highlighted segment 355). Further, the control wheel 150 can show a parameter display 350 indicating one or more parameters of the dental laser station 10, para. 0070).

	With regard to claim 17, Patton discloses:
favorite selection icon providing an option to favorite a procedure and/or step of a procedure (see, Fig. 29, and detailed description, including, illustrate example display 100 with a user interface 110 for controlling a dental laser station 10 displaying a control wheel configured to enable a user to select at least on category in accordance with some embodiments of the invention, including a section with the label “favorites”, para. 0067).

	With regard to claim 18, Patton discloses:
18.    	(Original) The system of claim 14, wherein the control wheel comprises at least one user-defined or selected favorite dental procedures or favorite steps of a dental procedure represented as at least one of the user-selectable segments (see, Fig. 41, and detailed description, including, a user can be provided with an option to select a favorite procedure and/or step of a procedure (shown as favorite icon 390), and following selection, a favorited icon 395 can be displayed in the user interface 110, para. 0071).

	With regard to claim 19, Patton discloses:
19.    	(Previously Presented) The system of claim 13, wherein the central display includes an operating parameters display of laser energy, laser power, a pulse frequency, air delivery, and water delivery (see, Fig. 62, and detailed description, including, a user can be provided with an option to select a favorite procedure and/or step of a procedure (shown as favorite icon 390), and following selection, a favorited icon 395 can be displayed in the user interface 110, including any parameters displayed laser energy, laser power, a pulse frequency, air delivery, and water delivery, para. 0076).

	With regard to claim 20, Patton discloses:
20. 	(Previously Presented) The system of claim 19, wherein the controller comprises a single slider as the only slider displayed on the graphical user interface, and wherein movement of the single slider by a user results in the controller simultaneously updating the operating parameters display of laser energy, laser power, a pulse frequency, air delivery, and water delivery (see, fig. 36, for example, and detailed description, including, in some embodiments, one or more of the parameters can be modified using a slider bar 375 displayed in the user interface 110, para. 0070).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patton (under 35 USC 102(a)(1)) in view of U.S. Patent 6,677,965 B1 Ullmann et al. (hereinafter Ullmann).
	With regard to claim 9, Patton fails to explicitly disclose:
9.    	(Original) The system of claim 7, wherein the controller is configured to move at least a graphical portion of the at least one other slider at a different rate than the controller moves at least a graphical portion of the controller based at least in part on the user’s interaction.
	Ullmann discloses: the controller is configured to move at least a graphical portion of the at least one other slider at a different rate than the controller moves at least a graphical portion of the controller based at least in part on the user’s interaction (see, Fig. 4b, and detailed description, including, the further the user moves or "pulls" the pointer (201) from the GUI control, the thinner and more elliptical in shape the rubber band will be displayed, and the faster the selections will scroll or the control operation will be repeated, as shown in FIG. 4b. When the user moves the pointer closer to GUI control, the rubber band will be displayed fatter and more round in shape, and the scrolling or control operation repetition will slow, col. 5, lines 43-58).
	It would have been obvious to one of ordinary skill in the art, and having the teaching of Patton, and Ullmann before her, and before the effective filing date of the current invention, to combine the features of at least a graphical portion of the at least one slider being moved, at a different rate than the controller moves.  As discussed in Ullmann, and illustrated, in for example Fig. 4b, one movement that stretches the “rubber band control” acts to increase the rate of faster selections of the scroll operation.  
 	However, the rate by which the “stretch” occurs does not equal the rate of the faster selections of the scroll operation.   Similarly, the rate by which the stretch is relaxed does not equal the rate of the slower, or slowing selections of the scroll operation.  Having a scroll operation with a non-equal or a different rate of operation for the input and the adjustment to the controller is well known in the art of GUI, and the affordances by which a user may operate, and input criteria this displayed and controlled.   Thus a dental laser, and an operational feature that allows a finer tune ability, or a greater tune ability, would be extremely useful and beneficial to the operator’s overall performance with its managed parameters for operation, though a display and with the operation of a slider or sliding control affordance. 


	US 20170215989 A1 to Gregg, II; Robert H. et al. discusses - The present disclosure relates to laser-assisted periodontal procedures, and more particularly relates to laser-assisted dental procedures utilizing a dynamic user interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        3-1-2021